Citation Nr: 1410777	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-38 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating for post-traumatic stress disorder (PTSD) in excess of 30 percent for the period prior to April 13, 2009.

2.  Entitlement to an initial rating for post-traumatic stress disorder (PTSD) in excess of 50 percent for the period beginning April 13, 2009.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) for the period prior to May 26, 2009.


REPRESENTATION

Appellant represented by:	Wade Bosley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2009 and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The RO granted the Veteran's May 26, 2009, claim for PTSD in a July 2009 rating decision, assigning a 30 percent disability rating.  In an October 2011 supplemental statement of the case (SSOC), the RO assigned a 50 percent rating for the period beginning August 24, 2011.  In March 2013, the RO assigned a 50 percent rating for the period beginning April 13, 2009.

The Board also notes that the RO partially granted entitlement to a TDIU in a March 2013 SSOC for the period beginning May 26, 2009.  However, the Veteran asserts that he is entitled to a TDIU effective date of November 24, 2006, the date of his PTSD claim.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.


FINDINGS OF FACT

1.  Since the effective date of the grant of service connection, November 24, 2006, the symptoms of the veteran's PTSD have resulted in occupational and social impairment with reduced reliability and productivity.
2.  From November 24, 2006, the Veteran was unable to secure and maintain substantially gainful employment due solely to the effects of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The Veteran's PTSD meets the criteria for an initial 50 percent rating for the entire course of his appeal (effective November 24, 2006).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for entitlement to a TDIU have been met from November 24, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

These notice requirements apply to all elements of a claim, including degree of disability and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

II. Analysis

A. Initial Rating for PTSD

The Veteran asserts that he is entitled to an initial rating of 70 percent for PTSD for the entire period on appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).

VA mental health records from 2006 show that the Veteran had flashbacks and intrusive thoughts on a daily or weekly basis.  He reported hopelessness, helplessness, despair, and sleep impairment.  The Veteran stated that he had no friends and was recently divorced.  He stated that he was afraid to make friends for fear of losing them.  He took and early retirement in 2006, and employs himself as a handyman for the elderly.  In December 2006, he was assigned a GAF score of 45.

In 2007, the Veteran reported increased intrusive thoughts and dreams, and continued isolation.  He stated that his relationship with his daughters varied individually.  He reiterated his isolation.  In August 2007, he reported increased irritability, and the treatment provider assigned a GAF score of 45.  

A January 2007 VA examination noted that the Veteran worked or volunteered part time driving other Veteran to VA hospitals.  The examiner thought that the Veteran's symptoms were of a mild severity.  The Veteran reported good relationships with his siblings.  The examiner found that the Veteran had an adjustment disorder with depression due to his divorce, and assigned a GAF score of 67.  

In April 2008, the Veteran was granted disability benefits by the Social Security Administration (SSA).  SSA found that the Veteran was not able to perform any of his past relevant work, and was limited to simple repetitive tasks in a low stress work environment.  SSA found that these limitations were primarily due to the Veteran's combat PTSD.  He was deemed disabled as of October 2006.  

2008 VA mental treatment records show that the Veteran had nightmares and intrusive thoughts.  Records from the second half of that year showed some improvement, with the Veteran socializing more and his depression lessening.  

Treatment records from 2009 and 2010 demonstrate continued improvement.  The Veteran was able to talk to his family about his war experiences and reported continued socializing with friends.  GAF scores of 60 were regularly assigned.  

The Veteran submitted private mental health treatment records from February 2009.  He reported daily intrusive thoughts and estrangement, hypervigilance, and a suspicion that his wives left him due to verbal abuse he inflicted.  A GAF score of 51 was assigned.  

The Veteran had a second VA examination in August 2011.  The Veteran reported irritability with outburst of anger, sleep disturbances, anxiety, and difficulty with relationships.  A GAF score of 50 was assigned.

The Veteran has provided VA with a March 2012 private mental health examination.  The examiner asserted that the Veteran never had a decline in the severity of his PTSD symptoms and has actually declined since 2006.

In October 2012, the Veteran had a final VA examination.  He reported no relationship with two of his daughters, and that he meets daily with friends.  The Veteran continues to volunteer driving Veterans to VA facilities.  He reported recurring and intrusive thoughts, avoidance behavior, irritability, difficulty with relationships.  A recent house fire had triggered additional symptoms and notably reduced his functioning.  A GAF score of 55 was assigned.  

The Veteran testified before the Board in June 2013.  He noted that, prior to accepting an early retirement in 1994, he had difficulty establishing work relationships and likely would have left work regardless without the buyout.  The Veteran also discussed his estrangement from two of his three daughters.  He testified that he gets a good night's sleep once a week.  The Veteran also mentioned that hunting and fishing gives him flashbacks.  

Based on all lay and medical evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that he is entitled to an initial rating of 50 percent, but no higher, for the entire period on appeal.  Specifically, the evidence establishes that the Veteran has disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran took an early retirement because he had difficulty with work relationships.  His work as a handyman afterwards allowed him to have minimal contact with others.  The Veteran has been divorced twice and is estranged from two of his three daughters.  He has a small group of friends and otherwise isolates himself.  Stress from a house fire in 2012 increased his symptoms after they had decreased.  Via his depression and anxiety, he has shown disturbances of motivation and mood.  

The Board notes that the evidence reflects some symptoms that are contemplated by a rating of 70 percent for PTSD.  However, even considering these symptoms, the Board finds that the Veteran's overall disability most nearly approximates a 50 percent disability rating.  The Veteran does not have an absolute inability to establish and maintain relationships, in that he does have a few friends and maintains a relationship with one of his daughters.  He also manages to work as a volunteer driving other Veterans to VA facilities.  There is no evidence of neglect of personal hygiene or appearance; difficulties with speech; homicidal or suicidal ideation, or near continuous depression or panic affecting his ability to function.  In summary, while the evidence reflects some symptoms that are contemplated by the higher ratings for mental disability, the Board finds that the Veteran's overall disability picture most nearly approximates a 50 percent rating for PTSD.  See 38 C.F.R. § 4.7.  

In making this determination, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for PTSD under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  In short, the Veteran has occupational and social impairment due to the symptoms discussed above, which are contemplated by the rating criteria.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, it is unnecessary to determine whether there are any related factors such as hospitalization or interference with employment.  

The Veteran's claim for entitlement to a total disability rating based on individual unemployability for the period prior to May 26, 2009, is addressed below.

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  The Veteran's claim has been granted to the extent discussed above, based in part on such doctrine.  However, the preponderance of the evidence is against an initial rating in excess of 50 percent.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied to this extent.  38 C.F.R. § 4.3.

B.  TDIU

The Veteran asserts that he has been unemployable due to his service connected disabilities since November 24, 2006, the date of his PTSD claim.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation, i.e., work which is more than marginal and permits the individual to earn a living wage.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In determining unemployability for VA purposes, consideration may be given to his level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he or she can actually find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

A total disability rating may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Here, the Veteran meets the criteria for a schedular TDIU, given that he has at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  He is rated at 50 percent for PTSD, 20 percent for left shoulder gunshot wound residuals, and 10 percent for degenerative left shoulder changes associated with his gunshot wound residuals.  The three disabilities count as a single disability due to a common etiology; their combined rating is 64.  

Giving all benefit of the doubt to the Veteran, he is entitled to a TDIU for the entire period on appeal.  

As noted above, the SSA found that the Veteran's PTSD limited him to simple repetitive tasks in a low stress work environment since October 2006, prior to the period on appeal.  

Moreover, the Veteran's May 2009 claim for a TDIU shows that he his employment has been marginal at best, working as a handyman until 2006 for 5 hours per week and earning $300 per month.  He has a high school education and is limited to menial work.  

The Veteran also submitted a report from vocational and rehabilitative counselor C.Y.   After reviewing the Veteran's work and medical history in detail, C.Y. concluded that the Veteran's service connected disabilities have made him unable to secure or follow an occupation since 2006.  He stated that the Veteran's symptoms prevent him from concentrating and dealing with others.  The Board finds C.Y. competent, having viewed his curriculum vitae.  The Board also finds his report well-reasoned and gives it probative value.  

Accordingly, when affording the appellant the benefit of the doubt, the evidence for entitlement to a TDIU, since November 24, 2009, is at least in equipoise.  See 38 U.S.C.A. § 5107(b).  The Veteran is entitled to a TDIU since that date.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.341, 4.16.  


ORDER

Entitlement to an initial PTSD rating of 50 percent, but no higher, for the entire period (i.e. since November 24, 2006) on appeal is granted.

An effective date of November 24, 2006, for the establishment of TDIU is granted.  



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


